DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3, 5-8 are objected to because of the following informalities:  in claim 1, “the first rail” is objected to because the rail was not defined as a “first” rail.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-11, 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5014933 (Harm).
Regarding claim 1, Harm teaches a translating inlet assembly for a nacelle (Fig 1-6), the translating inlet assembly comprising: a first portion (24, 16); a second portion (20) configured to translate relative to the first portion (See Fig 2-3); a track located in the first portion (track 42 is inside the first portion and is coupled to the nacelle 22); a rail coupled to the second portion and configured to translate along the track (rail 40 coupled to 20 and translates inside the track – see Fig 4, 6), wherein the rail and the track form a load bearing component configured to transfer inertial loads experienced by the second portion (inertial loads will be transferred from 20 to rail 40 to the rollers 46 and into the walls 42; the loads will then be transferred into the nacelle to which 42 is 
Regarding claims 2, 6-8, Harm further teaches the translating inlet assembly further comprises a guide rod extending from the second portion, wherein the guide rod is located through an orifice defined by the first portion (Harm, col 4 ll. 35-41; there are multiple track and rail assemblies circumferentially spaced around the engine; one will be construed as the claimed rail and track; another one will be construed as a “guide rod” 40 extending from the second portion, through an orifice defined by first portion 24 – see Fig 4), a fluid conduit located through at least one of the rail or the guide rod (fluid conduit 64 inside of the rail 40 – see col 4 ll. 23-41), a support strut located within the first portion and configured to support the guide rod (the track 42 associated with the guide rod is construed as a “support strut” located within the first portion 24, 16, supporting the guide rod 40), wherein the rail and the track are configured to divert the inertial loads experienced by the second portion away from the first actuator (track 42 is coupled to a wall of the nacelle 22/16 – see Fig 3-4 – and therefore transfers loads to the nacelle; the actuator is aft of the coupled wall, and thus would experience less load than if track 42 was not coupled to the nacelle).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5014933 (Harm) in view of US 2011/0014044 (Vauchel ‘044).
Regarding claim 3, Harm fails to teach wherein the guide rod includes a stop configured to limit a translation of the guide rod. However, it was well known in the art to provide a stop on the guide rod, as taught by Vauchel ‘044 (Fig 7-8, stop 52 abuts against 55 to prevent translation of the guide rod and the second portion in the forward direction). It would have been obvious to one of ordinary skill in the art at the time of filing to add a stop configured to limit a translation of the guide rod in order to provide for locking of the translating inlet and increase reliability, as taught by Vauchel ‘044 (para 84).

Claim 9-11, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5014933 (Harm) in view of US 2010/0252689 (Vauchel).
Regarding claim 9, Harm teaches a nacelle comprising: a translating inlet assembly (Fig 1-6), the translating inlet assembly comprising: a first portion (24, 16); a second portion (20) configured to translate relative to the first portion (See Fig 2-3); a track located in the first portion (track 42 is inside the first portion and is coupled to the 
Harm fails to teach a pylon and thus the transfer of inertial loads experienced by the second portion to the pylon. However, Vauchel teaches the nacelle is attached to a pylon (Fig 1, para 51; pylon 3, nacelle 1), and thus, loads experienced by the nacelle would be transferred to the pylon. It would have been obvious to one of ordinary skill in the art at the time of filing to provide a pylon and attach the pylon to the nacelle of Harm, as taught by Vauchel. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing a pylon mounted to the nacelle yields predictable results. When this is done, inertial loads from the inlet would be transferred through the rail, to the track, to the nacelle, and to the pylon.
Regarding claims 10-11, 14-16, Harm in view of Vauchel further teaches the translating inlet assembly further comprises a guide rod extending from the second portion, wherein the guide rod is located through an orifice defined by the first portion (Harm, col 4 ll. 35-41; there are multiple track and rail assemblies circumferentially spaced around the engine; one will be construed as the claimed rail and track; another one will be construed as a “guide rod” 40 extending from the second portion, through an orifice defined by first portion 24 – see Fig 4), a fluid conduit located through at least one of the rail or the guide rod (fluid conduit 64 inside of the rail 40 – see col 4 ll. 23-41), a support strut located within the first portion and configured to support the guide rod (the track 42 associated with the guide rod is construed as a “support strut” located within the first portion 24, 16, supporting the guide rod 40), wherein the rail and the track are configured to divert the inertial loads experienced by the second portion away from the first actuator (track 42 is coupled to a wall of the nacelle 22/16 – see Fig 3-4 – and therefore transfers loads to the nacelle; the actuator is aft of the coupled wall, and thus would experience less load than if track 42 was not coupled to the nacelle).

Claim 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5014933 (Harm) in view of US 2017/0158341 (Kawai) and US 2010/0252689 (Vauchel).
Regarding claim 17, Harm teaches a propulsion system, comprising: a gas turbine engine (col 1 ll. 5-20); and a translating inlet assembly (Fig 1-6): a first portion (24, 16); a second portion (20) configured to translate relative to the first portion (See Fig 2-3); a track located in the first portion and coupled to the pylon (track 42 is inside 
Harm fails to teach a pylon mounted to the gas turbine engine and the translating inlet assembly located forward of the gas turbine engine, or a controller in operable communication with the actuator configured to send actuation commands to the first actuator. However, Kawai teaches a pylon mounted to the gas turbine engine (Fig 1, 5; 
Harm in view of Kawai appears to teach the pylon supporting the nacelle, and thus the transfer of inertial loads experienced by the second portion to the pylon. However, even if Kawai was not construed as teaching such load transfer, Vauchel is cited for teaching that the nacelle is attached to the pylon (Fig 1, para 51), and thus, loads experienced by the nacelle would be transferred to the pylon. It would have been obvious to one of ordinary skill in the art at the time of filing to attach the pylon to the nacelle of Harm in view of Kawai, as taught by Vauchel. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, 
Regarding claims 18, 20, Harm in view of Kawai and Vauchel further teaches the translating inlet assembly further comprises a guide rod extending from the second portion, wherein the guide rod is located through an orifice defined by the first portion (Harm, col 4 ll. 35-41; there are multiple track and rail assemblies circumferentially spaced around the engine; one will be construed as the claimed rail and track; another one will be construed as a “guide rod” 40 extending from the second portion, through an orifice defined by first portion 24 – see Fig 4), wherein the rail and the track are configured to divert the inertial loads experienced by the second portion away from the first actuator (track 42 is coupled to a wall of the nacelle 22/16 – see Fig 3-4 – and therefore transfers loads to the nacelle; the actuator is aft of the coupled wall, and thus would experience less load than if track 42 was not coupled to the nacelle).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if all 112 rejections were overcome.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/           Primary Examiner, Art Unit 3741